FIRST AMENDMENT, dated as of August 9, 2005 (this “First Amendment”), to the
Competitive Advance and Revolving Credit Facility Agreement dated as of
April 20, 2004 (the “Credit Agreement”), among SOUTHWEST AIRLINES CO. (the
“Company”), the Banks party thereto, JPMORGAN CHASE BANK, N.A. (f/k/a JPMorgan
Chase Bank), as administrative agent (in such capacity, the “Administrative
Agent”), CITICORP USA INC., as syndication agent, and BARCLAYS BANK PLC,
SUNTRUST BANK and UBS AG, STAMFORD BRANCH as documentation agents. All
capitalized terms used herein that are defined in the Credit Agreement and that
are not otherwise defined herein shall have the respective meanings ascribed
thereto in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Company has requested that the Banks agree to amend certain
provisions of the Credit Agreement;

WHEREAS, the Banks are willing to agree to the requested amendments, but only
upon the terms and conditions set forth herein;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the parties hereto agree as follows:

SECTION 1.   AMENDMENTS TO THE CREDIT AGREEMENT

1.1.   Amendments to Section 1.1 (Certain Defined Terms). Section 1.1 of the
Credit Agreement is hereby amended by deleting the defined terms “Applicable
Margin”, “Coverage Ratio”, “Facility Fee Percentage” and “Original Termination
Date” and substituting in lieu thereof the following new definitions:

“Applicable Margin” means, as of any date, in the case of Alternate Base Loans
or Eurodollar Loans that are Committed Loans, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

                      Applicable Margin   Applicable Margin     for Eurodollar  
for Alternate Base Public Debt Rating   Loans that are   Loans that are
S&P/Moody’s   Committed Loans   Committed Loans
A+/A1 or better
    0.19 %     .00 %
A/A2
    0.27 %     .00 %
A-/A3
    0.40 %     .00 %
BBB+/Baa1
    0.50 %     .00 %
BBB/Baa2
    0.60 %     .00 %
BBB-/Baa3 or below
    0.80 %     .00 %

For purposes of determining the Applicable Margin on any date, the Public Debt
Rating shall be determined as set forth in the definition of the term Public
Debt Rating.

The Applicable Margin shall be increased by 0.125% at any time when the sum of
the aggregate principal amount of the Loans then outstanding and of the L/C
Obligations exceeds 50% of the Total Commitment; provided, that such increase
shall apply to Alternate Base Loans only if pricing set forth in the lowest row
in the above pricing grid is applicable.

“Coverage Ratio” means, as of any date, the ratio of (i) for the four fiscal
quarter period for which the Company’s annual or quarterly Financial Statements
have been most recently required to have been delivered pursuant to
Section 6.10(a) and Section 6.10(b), the Company’s and its Subsidiaries’
consolidated Adjusted Pre-Tax Income, plus Aircraft Rentals, plus consolidated
Net Interest Expense, depreciation, and amortization, and minus cash dividends
paid by the Company, to (ii) current maturities of Consolidated Long-Term Debt
or any other Debt due within a year of the date of determination, consolidated
Net Interest Expense, and Aircraft Rentals paid within such four-quarter period;
provided that, for any four fiscal quarter period inclusive of the fourth
quarter of 2006, there shall be excluded from clause (ii) above principal
payments payable under indentures to which the Company is a party relating to
aircraft financed under the Company’s 2001-1 enhanced equipment trust
certificates so long as, at the last day of each fiscal quarter during such
period, the sum of (x) unrestricted cash and cash equivalents (calculated in
accordance with GAAP) reflected on the balance sheet associated with such
Financial Statements as at such date plus (y) the available and undrawn
Commitments hereunder as at such date shall not be less than $1,800,000,000.

“Facility Fee Percentage” means, as of any date, a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating     S&P/Moody’s   Percentage
A+/A1 or better
    .06 %
A/A2
    .08 %
A-/A3
    .10 %
BBB+/Baa1
    .125 %
BBB/Baa2
    .150 %
BBB-/Baa3 or below
    .20 %

For purposes of determining the Facility Fee Percentage on any date, the Public
Debt Rating shall be determined as set forth in the definition of the term
Public Debt Rating.

“Original Termination Date” means August 9, 2010.

1.2.   Amendment to Section 9.6 (Right of Set-off). Section 9.6 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

Section 9.6 Right of Setoff. If any Event of Default shall have occurred and is
continuing, each Bank and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
or Affiliate to or for the credit or the account of the Company against any and
all obligations of the Company now or hereafter existing under this Agreement
and the Loans held by such Bank or Affiliate, irrespective of whether or not
such Bank or Affiliate shall have made any demand under this Agreement or any
Note and although such obligations may be unmatured. Each Bank agrees promptly
to notify the Company and the Administrative Agent after any such setoff and
application made by such Bank or Affiliate, but the failure to give such notice
shall not affect the validity of such setoff and application. The Rights of each
Bank under this Section 9.6 are in addition to the Rights and remedies
(including, without limitation, other Rights of setoff) which such Bank may
have.

SECTION 2.   CONDITIONS PRECEDENT

This Amendment shall become effective upon the satisfaction of the following
conditions precedent (the “First Amendment Effective Date”):

2.1.   Amendment. The Administrative Agent shall have received counterparts of
this First Amendment duly executed by the Company and the Banks.

2.2.   Fees. The Banks, the Administrative Agent and the Arrangers shall have
received all fees required to be paid by the Company on or before the First
Amendment Effective Date.

SECTION 3.   REPRESENTATIONS AND WARRANTIES.

To induce the Banks to enter into this First Amendment, the Company hereby
represents and warrants to the Banks that, before and after giving effect to
this First Amendment: (a) the representations and warranties made by the Company
in Article V of the Credit Agreement (except the last sentence of Section 5.2
and except Section 5.5) are true and correct in all material respects on and as
of the date hereof (except to the extent that such representations and
warranties are expressly stated to relate to an earlier date, in which case such
representations shall have been true and correct in all material respects on and
as of such earlier date) and (b) no Default or Event of Default shall have
occurred and be continuing as of such date. For the purposes of clause
(a) above, each reference in Article V of the Credit Agreement to the “Credit
Agreement” or the “Loan Papers” shall be deemed to include a reference to this
First Amendment and to the Credit Agreement as amended by this First Amendment.

SECTION 4.   MISCELLANEOUS.

4.1.   Counterparts. This First Amendment may be executed by the parties hereto
in any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this First Amendment by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this First Amendment.

4.2.   Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
in connection with the negotiation, preparation, execution and delivery of this
First Amendment, including, without limitation, the reasonable fees and expenses
of Simpson Thacher & Bartlett LLP.

4.3.   Continuing Effect. Except as expressly amended hereby, the Credit
Agreement and the other Loan Papers shall continue to be and shall remain in
full force and effect in accordance with their terms. This First Amendment shall
not constitute an amendment or waiver of any provision of the Credit Agreement
or the other Loan Papers not expressly referred to herein and shall not be
construed as an amendment, waiver or consent to any action on the part of the
Company that would require an amendment, waiver or consent of the Banks except
as expressly stated herein.

4.4.   GOVERNING LAW. THIS FIRST AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4.5.   Miscellaneous. On and after the First Amendment Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein”, or words of like import referring to the Credit Agreement, and each
reference in the other Loan Papers to the “Credit Agreement”, “thereunder”,
“thereof”, or words of like import referring to the Credit Agreement shall mean
and be a reference to the Credit Agreement as amended by this First Amendment.

4.6.   New Banks; Commitments; Exiting Banks. Any party to this First Amendment
that is not already a Bank shall be deemed to become a Bank for all purposes of
the Credit Agreement effective on the First Amendment Effective Date, with a
Commitment as of such date in the amount set forth opposite its name on the
signature pages hereof (and its Facility Fee shall commence to accrue on the
First Amendment Effective Date). With respect to each party to this First
Amendment that is already a Bank, the amount of such Bank’s Commitment shall,
effective on the First Amendment Effective Date, be equal to the amount set
forth opposite its name on the signature pages hereof. With respect to any Bank
which is not a party to this First Amendment, by its execution and delivery of
this First Amendment under the caption “Exiting Bank” on the signature pages
hereof, such Bank agrees that it shall no longer be a “Bank” for any purpose of
the Credit Agreement effective on the First Amendment Effective Date (provided
that such Bank shall be entitled to its Facility Fees accrued on its Commitments
through (but excluding) the First Amendment Effective Date payable on the
Quarterly Payment Date next following the First Amendment Effective Date). This
First Amendment shall, for the purpose of the definition of “Commitment” in
Section 1.1 of the Credit Agreement, be an applicable amendment.

[remainder of page intentionally left blank]

1 IN WITNESS WHEREOF, the parties have caused this First Amendment to be
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

SOUTHWEST AIRLINES CO.



      By: /s/ Tammy Romo Name: Tammy Romo



      Title: Vice President and Treasurer

     
$65,000,000 JPMORGA
  N CHASE BANK, N.A., as a Bank, an Issuing
Bank and as Administrative Agent
By: /s/ Matthew H. Massie
 
   
 
  Name: Matthew H. Massie
Title: Managing Director
 
   
$65,000,000
  CITICORP USA, INC., as a Bank and as Syndication
Agent
By: /s/ Gaylord C. Holmes
 
   
 
  Name: Gaylord C. Holmes
Title: Director
 
   
$50,000,000
  BARCLAYS BANK PLC, as a Bank and as a
Documentation Agent
By: /s/ Nicholas Bell
 
   
 
  Name: Nicholas Bell
Title: Director
 
   
$50,000,000
  SUNTRUST BANK, as a Bank and as a Documentation
Agent
By: /s/ Daniel S. Komitor
 
   
 
  Name: Daniel S. Komitor
Title: Director
 
   
 
  UBS AG, STAMFORD BRANCH, as a Documentation Agent
By: /s/ Irja R. Otsa
 
   
 
  Name: Irja R. Otsa
Title: Associate Director
Banking Products Services, US
 
   
 
  By: /s/ Salloz Sikka
 
   
 
  Name: Salloz Sikka
Title: Associate Director, Banking Products
Services, US
 
   
$50,000,000
  UBS LOAN FINANCE LLC
By: /s/ Salloz Sikka
 
   
 
  Name: Salloz Sikka
Title: Associate Director, Banking Products
Services, US
 
   
$35,000,000
  BNP PARIBAS
By: /s/ Henry F. Setina
 
   
 
  Name: Henry F. Setina
Title: Director
 
   
 
  By: /s/ Jeff Tobeaux
 
   
 
  Name: Jeff Tobeaux
Title: Vice President
 
   
$35,000,000
  DEUTSCHE BANK AG, NEW YORK BRANCH
By: /s/ Oliver Schwarz
 
   
 
  Name: Oliver Schwarz
Title: Vice President
 
   
 
  By: /s/ Hans-Josef Thiele
 
   
 
  Name: Hans-Josef Thiele
Title: Director
 
   
$35,000,000
  MERRILL LYNCH BANK USA
By: /s/ Louis Alder
 
   
 
  Name: Louis Alder
Title: Director
 
   
$35,000,000
  MORGAN STANLEY BANK
By: /s/ Daniel Twenge
 
   
 
  Name: Daniel Twenge
Title: Vice President
 
   
$35,000,000
  SOCIÉTÉ GÉNÉRALE
By: /s/ R.D. Boyd Harman
 
   
 
  Name: R.D. Boyd Harman
Title: Vice President
 
   
$35,000,000
  WELLS FARGO BANK, N.A.
By: /s/ Zachary S. Johnson
 
   
 
  Name: Zachary S. Johnson
Title: Vice President
 
   
$35,000,000
  WILLIAM STREET COMMITMENT CORPORATION
By: /s/ Mark Walton
 
   
 
  Name: Mark Walton
Title: Assistant Vice President
 
   
$25,000,000
  COMERICA BANK
By: /s/ Jeff P. Geisbauer
 
   
 
  Name: Jeff P. Geisbauer
Title: Corporate Banking Officer
 
   
$25,000,000
  CREDIT SUISSE FIRST BOSTON (formerly known as
Credit Suisse First Boston), acting through its
Cayman Islands Branch
By: /s/ Karl Studer
 
   
 
  Name: Karl Studer
Title: Director
 
   
 
  By: /s/ Jay Chall
 
   
 
  Name: Jay Chall
Title: Director
 
   
$25,000,000
  THE BANK OF TOKYO-MITSUBISHI, LTD.
By: /s/ Douglas M. Barnell
 
   
 
  Name: Douglas M. Barnell
Title: Vice President & Manager
 
   
 
  By: /s/ Brenda S. Trader
 
   
 
  Name: Brenda S. Trader
Title: Banking Officer





2



      EXITING BANKS

THE ROYAL BANK OF SCOTLAND PLC
By: /s/ Maria Amaral-LeBlanc
Name: Maria Amaral-LeBlanc
Title: Senior Vice President

3